IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,560-01


           EX PARTE RAMON ALBERTO GONZALEZ QUIROGA, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2016-DCR-00239-D IN THE 103RD DISTRICT COURT
                           FROM CAMERON COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The

Thirteenth Court of Appeals affirmed his conviction. Quiroga v. State, No. 13-16-00470-CR (Tex.

App.—Corpus Christi Dec. 21, 2017) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that although he maintained he was innocent, trial

counsel ignored his wishes and conceded that he was guilty of robbery or should be punished as a

thief. Applicant has alleged facts that, if true, might entitle him to relief. McCoy v. Louisiana, 138
S. Ct. 1500 (2018). Accordingly, the record should be developed. The trial court is the appropriate
                                                                                                       2

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to the above claim. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel

violated Applicant’s right to determine the objective of his defense by ignoring Applicant’s desire

to maintain his innocence and conceding that he was guilty of robbery or should be punished as a

thief. The trial court may make any other findings and conclusions that it deems appropriate in

response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 29, 2020
Do not publish